Citation Nr: 0515773	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD), also claimed as a result of exposure to asbestos.

2.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from April 1943 to March 
1946 and from January 13, 1950 to February 17, 1950.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which relevantly denied the 
veteran's claims of entitlement to service connection for 
respiratory problems and dizziness.  In an August 2004 
decision, the Board denied the claims for service connection 
for a respiratory disorder, to include chronic obstructive 
pulmonary disease (COPD), claimed as a result of exposure to 
asbestos and for service connection for a disability 
manifested by dizziness.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which in a March 2005 order, 
granted a joint motion for remand, vacating the Board's 
August 2004 decision and remanded the case for compliance 
with the terms of the joint motion.  

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

As noted in the March 2005 joint motion for remand, the 
record contains no document that satisfies the notification 
requirements of the VCAA for these claims.  As a result, 
corrective action is needed to satisfy those requirements.  
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  As 
such, a VCAA letter must specifically: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  Accordingly, on remand, 
the agency of original jurisdiction must send the veteran a 
letter advising him of which portion of the evidence he is to 
provide, which part, if any, the agency of original 
jurisdiction will attempt to obtain on his behalf, and a 
request that he provide any evidence in his possession that 
pertains to his claim.  

In correspondence received from the veteran in May 2005, he 
has indicated that he has no additional evidence to submit 
and request that the Board readjudicate his claims.  However, 
the above corrective measures must first be taken pursuant to 
the March 2005 Court order prior to appellate consideration.

In May 2005, the veteran, through his counsel, also submitted 
additional evidence regarding his service to the Board.  The 
evidence, however, was not accompanied by a waiver of initial 
RO review.  See generally, 38 C.F.R. § 20.1304; Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of the above, and to avoid any prejudice to 
the veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), 
the matter on appeal must be returned to the RO for 
consideration of the claims in light of all additional 
evidence added to the record since the May 2003 Supplemental 
Statement of the Case.

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims for service connection 
for a respiratory disorder, to include as 
a result of inservice exposure to 
asbestos, and for a disability manifested 
by dizziness.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AOJ should again review these 
claims (to include citation to and 
consideration of all evidence added to 
the claims files since the May 2003 
Supplemental Statement of the Case).  The 
AOJ must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims files are returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




